ORDER
Leonardo Ramos-Hernandez seeks review of the district court’s denial of his *895“Motion of Recusal of All Judges in the District of Colorado for the Specific Matter of the Claim of Unconstitutionality of Local Rule 8.1” and his “Motion of Recusal of Senior Judge Lewis T Babcock.”
The court notes that “[a]n order denying a motion to recuse is interlocutory and is, therefore, not immediately appealable.” Nichols v. Alley, 71 F.3d 347, 350 (10th Cir.1995).
Accordingly,
It Is Ordered That:
Absent objection received within 21 days of the date of filing of this order, this appeal shall be dismissed.